Case 1:20-cv-22766-KMW Document 30 Entered on FLSD Docket 04/09/2021 Page 1 of 12




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 1:20-cv-22766-WILLIAMS/Torres

   DIANA FLOREZ,

         Plaintiff,

   v.

   WORKFORCE SOLUTION STAFFING, LLC
   et al.,

         Defendants.
                                   /
         DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT

         Defendants, FERNANDO DE LA CRUZ and MARTHA DE LA CRUZ, by and

   through their undersigned counsel, pursuant to Rule 56, Fed. R. Civ. P., and Local

   Rule 56.1(a), hereby file their Motion for Partial Summary Judgment and

   Memorandum of Law in Support, and state as follows:

                  SUMMARY AND PROCEDURAL BACKGROUND

         Plaintiff filed her Complaint on 6/03/20 in state court [D.E. 9.-2] and

   Defendants removed it to this Court on 7/06/20 [D.E. #1].        Plaintiff’s Complaint

   consisted of a total of nine counts, including six counts for alleged violations of the

   minimum wage and overtime provision of the Fair Labor Standards Act (“FLSA”)

   (Counts I-VI), as well three counts for retaliatory termination against each of the




                                                                                        1
Case 1:20-cv-22766-KMW Document 30 Entered on FLSD Docket 04/09/2021 Page 2 of 12




   Defendants (Counts VII-IX) [D.E. #9-2].1          After the close of discovery the Parties

   stipulated to the dismissal with prejudice of all counts against Workforce Solution

   Staffing, LLC (“Workforce) [D.E. #28].         As a result of Workforce’s dismissal, only

   Martha De La Cruz and Fernando De La Cruz remain as Defendants in this case.

   The De La Cruzes now move for partial summary judgment on the remaining

   retaliation counts (Counts VIII-IX), for three main reasons:

          First, Plaintiff did not engage in protected activity. Plaintiff readily admits

   that she never complained about minimum wage or overtime violations to either

   Defendant, only about a raise and change in schedule.              (Def. Stat. of Facts ¶22).

   Rather, Plaintiff requested a change in her schedule and Martha De La Cruz agreed.

   (Def. Stat. of Facts ¶9-10).    Second, even if somehow Plaintiff’s request for a change

   to her schedule constituted protected activity,         such activity was not the cause of

   Plaintiff’s separation from employment. (Def. Stat. of Facts ¶24). Plaintiff herself

   admitted as much in her deposition and further testified that she does not know why

   she was fired. (Def. Stat. of Facts ¶25). Third, even if Plaintiff could prove a prima

   facie case of retaliation -which she cannot-, Plaintiff is not entitled to recover any

   economic damages resulting from her separation from employment because she is an

   1 Plaintiff’s Complaint asserted the following causes of action: Count I: FLSA/Overtime
   violations against Workforce [D.E. #9-2, pp.5-7]; Count II: Violation of. FLSA/Minimum
   wage against Workforce [Id., pp. 7-8]; Count III: FLSA/Overtime against Martha De La Cruz [Id.,
   p. 9]; Count IV: FLSA/Minimum Wage against Martha De La Cruz [Id., pp. 9-10]; Count V:
   FLSA/Overtime against Fernando De La Cruz [Id., p. 11]; Count VI: FLSA/Minimum Wage
   against Fernando De La Cruz [Id., pp. 11-12]; Count VII: FLSA Retaliation against Workforce [Id.,
   pp. 13-14]; Count VIII: FLSA Retaliation against Martha De La Cruz [Id., pp. 14-15]; and Count
   IX: FLSA Retaliation against Fernando De La Cruz [Id., pp. 15-16].


                                                                                                  2
Case 1:20-cv-22766-KMW Document 30 Entered on FLSD Docket 04/09/2021 Page 3 of 12




   undocumented alien not authorized to work in the United States. (Def. Stat. of Facts

   ¶4). As such, Plaintiff is not entitled to any backpay.

                                  UNDISPUTED FACTS

         Plaintiff was hired by Martha De La Cruz as her daughter’s live-in nanny on or

   about August 2018. (Def. Stat. of Facts ¶2).       When Plaintiff was initially hired,

   Plaintiff and Martha De La Cruz agreed that Plaintiff would be paid $450.00 per

   week. (Def. Stat. of Facts ¶5). Plaintiff is not authorized to work in the United States

   of America. (Def. Stat. of Facts ¶4).     After working for approximately one year,

   Plaintiff demanded and obtained a pay raise from $450.00 per week to $500.00 per

   week. (Def. Stat. of Facts ¶6). Sometime in November 2019, Plaintiff began to spend

   some nights at home with her new husband instead of sleeping at Defendants’ home,

   even though her belongings remained at Defendants’ home. (Def. Stat. of Facts ¶7).

   Defendants had no objection to Plaintiff’s decision to spend some nights with her new

   husband.   (Def. Stat. of Facts ¶8).    Indeed, Martha De La Cruz continued to pay

   Plaintiff $500.00 even after Plaintiff had to take time off to care for her husband who

   was recovering from a gunshot wound. (Def. Stat. of Facts ¶8). Plaintiff testified that

   in late February 2020, she asked Martha De La Cruz to reduce her hours of work and

   not to live-in with Defendants anymore. (Def. Stat. of Facts ¶9). According to Plaintiff,

   Martha De La Cruz agreed to the change of schedule, but the change was never

   implemented because Plaintiff’s work ended when Miami-Dade County implemented

   a quarantine as a result of the COVID-19 pandemic. (Def. Stat. of Facts ¶10).

   Plaintiff’s last day of work was mid-March 2020. (Def. Stat. of Facts ¶3). Plaintiff’s

                                                                                          3
Case 1:20-cv-22766-KMW Document 30 Entered on FLSD Docket 04/09/2021 Page 4 of 12




   admits that at all times her relationship with Defendants was always professional and

   caring. (Def. Stat. of Facts ¶21). Plaintiff acknowledges that her employment was

   suspended because of the quarantine (Def. Stat. of Facts ¶20) and admits that prior to

   her separation from employment, Plaintiff did not complain to Defendants about

   overtime or improper pay, only about a raise and change in schedule. (Def. Stat. of

   Facts ¶22). Plaintiff also admits that her request for a change to her schedule had

   nothing to do with her separation from employment. (Def. Stat. of Facts ¶24). In fact,

   Plaintiff acknowledges that she was not retaliated against by Defendants (Def. Stat. of

   Facts ¶23) and that she does not know why her employment was terminated. (Def.

   Stat. of Facts ¶25).

          Before the pandemic Plaintiff and her new husband moved into a new

   apartment.    (Def. Stat. of Facts ¶11).    Plaintiff and her husband were facing an

   eviction lawsuit because the apartment building they rented from alleged that they

   moved in without the Board’s approval.      (Def. Stat. of Facts ¶12).      Plaintiff asked

   Martha De La Cruz if she could park her vehicle at Defendants’ apartment building

   because Plaintiff was afraid that it would be towed at her new residence. (Def. Stat. of

   Facts ¶13). Because of the eviction threat, Plaintiff was afraid that if she left her new

   residence she would not be able to go back in. (Def. Stat. of Facts ¶14).      At the end

   of the first two weeks of quarantine, Plaintiff contacted Martha De La Cruz asking to

   be paid for the two week of quarantine, even though Plaintiff did not work at all

   during that time. (Def. Stat. of Facts ¶15). Martha De La Cruz replied that she could

   not pay Plaintiff because she had lost her job and Plaintiff had not worked. (Def. Stat.

                                                                                            4
Case 1:20-cv-22766-KMW Document 30 Entered on FLSD Docket 04/09/2021 Page 5 of 12




   of Facts ¶16). Plaintiff’s last communication with Martha De La Cruz was that she

   did not expect not to be paid during the pandemic and she did not know what to do for

   money. (Def. Stat. of Facts ¶17). Martha De La Cruz lost her job as a result of the

   pandemic and could not pay Plaintiff.         (Def. Stat. of Facts ¶18).   Additionally,

   Defendants relocated to Washington D.C. in May or June 2020 (Def. Stat. of Facts

   ¶18). If Plaintiff’s employment had not ended, she would have been unable to move to

   Washington, D.C. (Def. Stat. of Facts ¶19).

                                  LEGAL ARGUMENT

   1.    APPLICABLE STANDARD

         Summary judgment is proper if when the pleadings and supporting materials

   show that there is no genuine issue as to any material fact and that the moving

   party is entitled to judgment as a matter of law. Anderson v. Liberty Lobby, Inc.,

   477 U.S. 242, 248 (1896).    The moving party bears the initial burden under Rule

   56(c) of demonstrating the absence of a genuine issue of material fact.        Allen v.

   Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir. 1997).         Once the moving party

   satisfies this burden, it shifts to the party opposing the motion to go beyond the

   pleadings and designate “specific facts showing that there is genuine issue for trial.”

   Celotex v. Catrett, 477 U.S. 317, 324 (1986). A factual dispute is genuine only if the

   evidence is such that a reasonable fact finder could return a verdict for the non-

   moving party. Anderson, 477 U.S. at 248; see also Denney v. City of Albany, 247

   F.3d 1172, 1181 (11th Cir. 2001). Thus, the party opposing summary judgment may

   not rest upon the mere allegations or denials of the pleadings, but must present

                                                                                         5
Case 1:20-cv-22766-KMW Document 30 Entered on FLSD Docket 04/09/2021 Page 6 of 12




   sufficient evidence favoring the non-moving party for a jury to return a verdict in

   favor of that party. Id. at 249.

   2.    PLAINTIFF CANNOT MAKE A PRIMA FACIE CASE FOR
         RETALIATION

         To establish a prima facie case of retaliation under the FLSA, Plaintiff must

   demonstrate that “(1) she engaged in activity protected under [the] act; (2) she

   subsequently suffered adverse action by the employer; and (3) a causal connection

   existed between the employee's activity and the adverse action.” Wolf v. Coca-Cola

   Co., 200 F.3d 1337, 1342-43 (11th Cir. 2000) (citing Richmond v. ONEOK, Inc., 120

   F.3d 205, 208-09 (10th Cir.1997)). The employer must then articulate a legitimate

   nonretaliatory reason for the adverse employment action. Raspanti v. Four Amigos

   Travel, Inc., 266 Fed. Appx. 820, 822 (11th Cir. 2008). “If the employer asserts a

   legitimate reason for the adverse action, the plaintiff may attempt to show pretext.”

   Id. at 1343.

         a.       Plaintiff Did Not Engage In Protected Activity

         Plaintiff admits that prior to her separation from employment, she never

   complained about overtime or improper pay, only about a raise and a change in

   schedule. (Def. Stat. of Facts ¶22).     This admission alone is fatal to Plaintiff’s

   retaliation claims because she cannot prove one of its essential elements, namely, that

   she engaged in protected activity. This is sufficient to warrant summary judgment.

         Defendants anticipate that Plaintiff will argue that either her demand for a

   raise or her request for a change to her schedule constituted protected activity. They


                                                                                        6
Case 1:20-cv-22766-KMW Document 30 Entered on FLSD Docket 04/09/2021 Page 7 of 12




   did not.    First, concerning Plaintiff’s demand for a raise, Plaintiff testified that

   sometime in September 2019, she demanded and obtained a pay raise from $450.00 to

   $500.00 per week. (Def. Stat. of Facts ¶6).       After Plaintiff’s demand, she continued

   working in the same position, with the same duties, and with better pay, which would

   not constitute retaliation at all. To the contrary, beginning sometime in November

   2019, Plaintiff began to spend some nights at home with her new husband instead of

   sleeping at Defendants’ home, even though her belongings remained at Defendants’

   home. (Def. Stat. of Facts ¶7). Defendants had no objection to Plaintiff’s decision to

   spend some nights with her new husband (Def. Stat. of Facts ¶8) and Martha De La

   Cruz continued to pay Plaintiff $500.00 even after Plaintiff had to take time off to care

   for her husband who was recovering from a gunshot wound. (Def. Stat. of Facts ¶8).

   These actions make it clear that no reasonable jury could find that Defendants

   retaliated against Plaintiff.

          Second, as to Plaintiff’s request for a change in schedule, Plaintiff testified that

   she had conversation with Martha De La Cruz to that effect in late February 2020

   because she did not want to live-in with Defendants anymore. (Def. Stat. of Facts ¶9).

   According to Plaintiff, Martha De La Cruz agreed to the change of schedule, but the

   change was never implemented because Plaintiff’s work ended when Miami-Dade

   County implemented a quarantine as a result of the pandemic in mid-March 2020.

   (Def. Stat. of Facts ¶10).      This conversation is not protected activity, and even if it

   was, Martha De La Cruz agreed to the change and Plaintiff’s admits that at all times

   her relationship with Defendants was always professional and caring (Def. Stat. of

                                                                                            7
Case 1:20-cv-22766-KMW Document 30 Entered on FLSD Docket 04/09/2021 Page 8 of 12




   Facts ¶21), and admits that her request had nothing to do with her separation from

   employment. (Def. Stat. of Facts ¶24).

          It is clear from the evidence that Plaintiff did not engage in any protected

   activity and the only instances that could be considered protected activity do not raise

   to that level and had nothing to do with Plaintiff’s separation from employment.

          Under the circumstances, Plaintiff cannot meet her burden of proving that she

   engaged in protected activity and summary judgment must be entered in Defendants’

   favor as to the retaliation claims.

          b.     Plaintiff Cannot Prove a Causal Connection Between Any
                 Protected Activity and Her Separation From Employment

           Even if the Court finds that Plaintiff engaged in protected activity -which

   Defendants deny-, Plaintiff cannot establish a causal connection between that activity

   and her separation from employment. Like thousands of people all over the world, the

   devastating effects of the pandemic resulted in Plaintiff’s separation from

   employment, not because of retaliation.

          Plaintiff’s last day of work was mid-March 2020.       (Def. Stat. of Facts ¶3).

   Plaintiff acknowledges that her employment was suspended because of the quarantine

   (Def. Stat. of Facts ¶20).    Just like Plaintiff, Defendants were also affected by the

   pandemic when Martha De La Cruz lost her job and could not afford to continue

   paying Plaintiff’s salary. (Def. Stat. of Facts ¶18). During the pandemic Plaintiff and

   Martha De La Cruz maintained constant communication and Plaintiff asked Martha

   De La Cruz to let her park her vehicle in her building because Plaintiff was afraid that


                                                                                         8
Case 1:20-cv-22766-KMW Document 30 Entered on FLSD Docket 04/09/2021 Page 9 of 12




   it would be towed at her new residence since she was under threat of being evicted.

   (Def. Stat. of Facts ¶¶12-13).    Allowing Plaintiff to park her car in her building to

   protect it from being towed is far from retaliatory.

           In addition to the restrictions implemented by the county to control the

   pandemic, Plaintiff had her own problems that prevented her from working as a

   nanny.    Plaintiff and her husband had recently moved to a new apartment, but they

   were being being evicted because the Board claim that they had moved in without

   approval. (Def. Stat. of Facts ¶12).      Because of the eviction threat, Plaintiff was

   afraid that if she left her new residence she would not be able to go back in. (Def. Stat.

   of Facts ¶14), so she stayed home with her husband.       After the initial two weeks of

   quarantine, Plaintiff contacted Martha De La Cruz asking to be paid for that period,

   even though Plaintiff did not work at all during that time. (Def. Stat. of Facts ¶15).

   Martha De La Cruz replied that she could not pay Plaintiff because she had lost her

   job and Plaintiff had not worked.        (Def. Stat. of Facts ¶16).      Plaintiff ’s last

   communication with Martha De La Cruz was that she did not expect not to be paid

   during the pandemic and she did not know what to do for money. (Def. Stat. of Facts

   ¶17).

           These facts do not prove a causal connection between Plaintiff’s protected

   activity -which there is none- and her separation from employment. In fact, Plaintiff

   admitted in her deposition that she was not retaliated against by Defendants (Def.

   Stat. of Facts ¶23) and that she does not know why her employment was terminated.

   (Def. Stat. of Facts ¶25).

                                                                                           9
Case 1:20-cv-22766-KMW Document 30 Entered on FLSD Docket 04/09/2021 Page 10 of 12




           Defendants anticipate that Plaintiff will argue that another employee was

   permitted to continue working while Plaintiff was not and that this shows retaliation.

   This argument fails for a number of reasons.       First, the other person Plaintiff is

   referring to is not an employee, but a cleaning company. (Deposition of Martha De La

   Cruz, p. 59:1-8). Second, even if the cleaning company was an employee, they have

   very different jobs because Plaintiff has to have direct contact with Defendants and

   their child in order to perform her duties as a nanny, while the cleaning can be done

   alone at Defendants’ residence, avoiding direct contact with them.       (Deposition of

   Martha De La Cruz, p. 62:16-25)

           In addition to these factors that prove that Plaintiff’s separation from

   employment had nothing to do with retaliation, Defendants relocated to Washington

   D.C. in May or June 2020 (Def. Stat. of Facts ¶18). If Plaintiff’s employment had not

   ended, she would have been unable to move to Washington, D.C. (Def. Stat. of Facts

   ¶19).

           Based on the above, it is undisputed that there is no causal connection between

   Plaintiff’s protected activity (assuming she engaged in such) and her separation from

   employment.      Hence, Defendants are entitled to summary judgment as to the

   remaining retaliation counts.

   3.      PLAINTIFF IS NOT ENTITLED TO BACKPAY

           Assuming that Plaintiff can establish a prima facie case for retaliation -which

   Defendants dispute-, she cannot recover backpay because she is an undocumented

   alien not authorized to work in the United States. (Def. Stat. of Facts ¶4). Hence,

                                                                                       10
Case 1:20-cv-22766-KMW Document 30 Entered on FLSD Docket 04/09/2021 Page 11 of 12




   she is not entitled to pursue backpay for work that she was not lawfully entitled to

   earn. See Hoffman Plastic Compounds, Inc. v. NLRB, 535 U.S. 137, 169 LRRM 2769

   (2002).   Defendants do not dispute that Plaintiff is entitled to pursue her claim for

   alleged minimum wages and overtime under the FLSA, although they dispute that

   Plaintiff is entitled to any additional pay, but Plaintiff cannot recover any alleged lost

   wages resulting from her separation from employment because she is not legally

   allowed to work in the United States.

                                       CONCLUSION

         For the foregoing reasons, Defendants respectfully request that the Court

   enter Partial Summary Judgment in their favor and against Plaintiff as to Counts

   VIII and IX of the Complaint.

                       Respectfully Submitted,

                                     /s/ Juliana Gonzalez
                                     Fla. Bar No. 54660
                                     MG Legal Group, P.A.
                                     3126 Center Street
                                     Coconut Grove, FL 33133
                                     Tel. (305) 448-9557
                                     Fax. (305) 448-9559
                                     juliana@ljmpalaw.com
                                     office@mglegalgroup.com

                                     Counsel for Defendants




                                                                                          11
Case 1:20-cv-22766-KMW Document 30 Entered on FLSD Docket 04/09/2021 Page 12 of 12




                              CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that I electronically filed the foregoing document with
   the Clerk of the Court using CM/ECF; and that the foregoing document is served on
   this 9th day of April, 2021, to all counsel of record or pro se parties identified on the
   attached Service List in the manner specified, either via transmission of the notices
   of Electronic Filing generated by the CM/ECF or in some other authorized manner
   for those counsel or parties who are not authorized to receive electronically Notices
   of Electronic Filing.

                       Respectfully Submitted,

                                     /s/ Juliana Gonzalez
                                     Fla. Bar No. 54660
                                     MG Legal Group, P.A.
                                     3126 Center Street
                                     Coconut Grove, FL 33133
                                     Tel. (305) 448-9557
                                     Fax. (305) 448-9559
                                     juliana@ljmpalaw.com
                                     office@mglegalgroup.com

                                     Counsel for Defendants

                                      SERVICE LIST

   Nathaly Saavedra, Esq.
   nathaly@peregonza.com
   office@peregonza.com
   Juan Perez, Esq.
   juan@peregonza.com
   Peregonza Law Group, PLLC
   1414 NW 107th Avenue, Suite 302
   Doral, FL 33172
   Tel. (786) 650-0202
   Fax. (786) 650-0200

   Counsel for Plaintiff
   Service via CM/ECF




                                                                                         12
